              Case 2:20-cr-00196-RAJ Document 57 Filed 12/02/20 Page 1 of 2




 1                                                       HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9
     UNITED STATES OF AMERICA,                     )   No. CR20-196RAJ
10                                                 )
                    Plaintiff,                     )   ORDER GRANTING UNCONTESTED
11                                                 )   MOTION TO PROCEED WITH
               v.                                  )   GUILTY PLEA HEARING BY VIDEO
12                                                 )   CONFERENCING
     DENNIS JONES,                                 )
13                                                 )
                    Defendant.                     )
14                                                 )
15          THE COURT has considered Defendant’s unopposed motion to proceed with a
16   video conferenced guilty plea hearing, along with all the records and files in this case
17   and the General Orders currently in effect.
18          THE COURT FINDS that the circumstances are as set forth in the motion, and

19   that a video conferenced guilty plea hearing may take place as soon as practical because

20   further delays in this case would cause “serious harm to the interests of justice,” see
     General Order No. 04-20 (3/30/20), for the reasons set forth in the motion.
21
     Accordingly,
22
            THE COURT ORDERS that the motion (Dkt. # 54) is GRANTED. The parties
23
     may proceed with a plea hearing by video conference, consistent with current
24
     procedures established by this Court, and directs the parties to consult with one another
25   and the magistrate judge currently handling criminal matters to schedule such a hearing
26   at a mutually acceptable date and time.

       ORDER GRANTING UNCONTESTED                                FEDERAL PUBLIC DEFENDER
       MOTION TO PROCEED WITH GUILTY                                1601 Fifth Avenue, Suite 700
       PLEA HEARING BY TELECONFERENCING                               Seattle, Washington 98101
       (Dennis Jones; CR20-196RAJ) - 1                                           (206) 553-1100
           Case 2:20-cr-00196-RAJ Document 57 Filed 12/02/20 Page 2 of 2




         THE COURT also makes the following specific findings:
 1
            1. The Judicial Conference of the United States must find that the
 2
               coronavirus emergency will materially affect the functioning of the
 3
               federal courts generally or a particular court. CARES Act,
 4
               § 15002(b)(2)(A). It has done so. See “Judiciary Authorizes Video/Audio
 5
               Access During COVID-19 Pandemic,” Administrative Office of the
 6             United States Courts (published March 31, 2020) (available at
 7             https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-
 8             videoaudio-access-during-covid-19-pandemic).
 9          2. The chief district judge of the affected district must specifically find that
10             “felony pleas under Rule 11 of the Federal Rules of Criminal Procedure . .

11             . cannot be conducted in person without seriously jeopardizing public
               health and safety.” CARES Act, § 15002(b)(2)(A). The Chief Judge
12
               Martinez has done so. GO 04-20 (March 30, 2020).
13
            3. The Court finds in this particular case that for specific reasons specified in
14
               the pleadings that the plea in this case cannot be further delayed without
15
               serious harm to the interests of justice.” CARES Act, § 15002(b)(2)(A).
16
            4. The defendant must consent. CARES Act, § 15002(b)(4); see also GO 04-
17             20. Mr. Jones consents by way of filing.
18          5. For all practical purposes, the hearing must take place by
19             videoconference, not telephone conference. Theoretically, a sentencing
20             could be done by telephone conference if “video teleconferencing is not
21             reasonably available.” CARES Act, § 15002(b)(2)(A). A videoconference

22             hearing is reasonably available in this case.

23       DATED this 2nd day of December, 2020.
24
25
                                                   A
                                                   The Honorable Richard A. Jones
26
                                                   United States District Judge

     ORDER GRANTING UNCONTESTED                                FEDERAL PUBLIC DEFENDER
     MOTION TO PROCEED WITH GUILTY                                1601 Fifth Avenue, Suite 700
     PLEA HEARING BY TELECONFERENCING                               Seattle, Washington 98101
     (Dennis Jones; CR20-196RAJ) - 2                                           (206) 553-1100
